PER CURIAM.
The plaintiff brought suit for divorce against the defendant on the ground of cruel and inhuman treatment. The trial court denied the divorce and dismissed plaintiff’s complaint. From the judgment of the trial court the plaintiff appeals.
*239No purpose would be served in detailing the evidence in this case. We have carefully examined the record and reach the same conclusion as reached by the trial court.
There is nothing in this record that suggests a purpose of the defendant to injure the plaintiff, or such “gross and callous want of consideration for the sensibilities and legitimate wishes and interests of the” wife “as to amount in law to such a purpose.” Guinn v. Guinn, 188 Or 554, 562, 217 P2d 248.
The judgment is affirmed with costs to neither party.